ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/9/22 wherein claims 1-5, 15, 24, and 26-28 and claims 9, 16-18, 22, and 46 were canceled.  In addition, the Examiner acknowledges receipt of the acceptable terminal disclaimer filed 5/9/22.
	Note(s):  Claims 1-8, 10-15, 19-21, and 23-45 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 5/9/22 to the rejection of claims 1, 2, 5, 8, 10-15, 19-21, 23, 24, and 26-45 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive because Applicant amended the claims and submitted acceptable terminal disclaimers to overcome the rejections.  Therefore, the said rejections are hereby WITHDRAWN.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Olivia Uitto on 6/16/2022.
The application has been amended as follows.
In claim 3, line 6, replace ‘wherein L2, n, B, and L1 are as defined in claim 1.’  with --L2 ,  independently, (-Xi-L3-Zi-)
                                         Formula II
wherein X1 is C=O(NR') or NR1, R1 is H or optionally substituted C1-C6 alkyl optionally substituted C1-C6 heteroalkyl, substituted aryl or heteroaryl; L3 is optionally substituted C1-C50 alkyl or optionally substituted C1-C50 heteroalkyl; and Z1 is CH2, C=O, C=S, OC=O, NR1C=O, or NR1; R1 is H, optionally substituted C1-C6 alkyl, or pyrrolidine-2,5-dione, wherein the chelating moiety is DOTA (1,4,7,1 0-tetraazacyclododecane- 1,4,7,10- tetraacetic acid), DOTMA (1R,4R,7R,10R)-a, a', a", a"'-tetramethyl-1,4,7,10- tetraazacyclododecane-1,4,7,10-tetraacetic acid, DOTAM (1,4,7,10-tetrakis(carbamoylmethyl)- 1,4,7,10-tetraazacyclododecane), DOTPA (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetra propionic acid), DO3AM-acetic acid (2-(4,7,10-tris(2-amino-2-oxoethyl)-1,4,7,10- tetraazacyclododecan-1-yl)acetic acid), DOTA-GA anhydride (2,2',2"-(10-(2,6-dioxotetrahydro- 2H-pyran-3-yl)-1,4,7,10-tetraazacyclododecane-1,4,7-triyl)triacetic acid, DOTP (1,4,7,10- tetraazacyclododecane- 1,4,7,10-tetra(methylene phosphonic acid)), DOTMP (1,4,6,10- tetraazacyclodecane- 1,4,7,10-tetramethylene phosphonic acid, DOTA-4AMP (1,4,7,10- tetraazacyclododecane-1,4,7,10-tetrakis(acetamido-methylenephosphonic acid), CB-TE2A Application No. 15/971,9803 Docket No.: FPI-003 Amendment dated May 9, 2022 Reply to Office Action of February 7, 2022 (1,4,8,11-tetraazabicyclo[6.6.2]hexadecane-4,11-diacetic acid), NOTA (1,4,7-triazacyclononane- 1,4,7-triacetic acid), NOTP (1,4,7-triazacyclononane-1,4,7-tri(methylene phosphonic acid), TETPA (1,4,8,11 -tetraazacyclotetradecane- 1,4,8,11 -tetrapropionic acid), TETA (1,4,8,11 - tetraazacyclotetradecane- 1,4,8,11 -tetra acetic acid), HEHA (1,4,7,10,13,16- hexaazacyclohexadecane-1,4,7,10,13,16-hexaacetic acid), PEPA (1,4,7,10,13- pentaazacyclopentadecane-N,N',N",N"', N.""-pentaacetic acid), H4octapa (N,N'-bis(6- carboxy-2-pyridylmethyl)-ethylenediamine-N,N'-diacetic acid), H2dedpa (1,2-[[6-(carboxy)- pyridin-2-yl]-methylamino]ethane), H6phospa (N,N'-(methylenephosphonate)-N,N'-[6- (methoxycarbonyl)pyridin-2-yl]-methyl-i,2-diaminoethane), TTHA (triethylenetetramine- N,N,N',N",N"', N"'-hexaacetic acid), DO2P (tetraazacyclododecane dimethanephosphonic acid), HP-DO3A (hydroxypropyltetraazacyclododecanetriacetic acid), EDTA (ethylenediaminetetraacetic acid), Deferoxamine, DTPA (diethylenetriaminepentaacetic acid), DTPA-BMA (diethylenetriaminepentaacetic acid-bismethylamide), or porphyrin;
n is 1;
B is an antibody, or antigen binding fragment of the antibody, that specifically binds to IGF-1R, wherein the antibody or antigen binding fragment thereof is selected from the group consisting of figitumumab, cixutumumab, ganitumab, AVE1642, BIIB002, robatumumab, and teprotumumab; and 
L1 is optionally substituted C1-C6 alkyl, optionally substituted C1-C6 heteroalkyl, optionally substituted aryl or heteroaryl.--
	In claim 25, line 4, replace ‘compound of claim 5 in a therapeutically effective amount’ with --compound of claim 1, wherein the metal of said metal complex is selected from the group consisting of Bi, Pb, Y, Mn, Cr, Fe, Co, Zn, Ni, Tc, In, Ga, Cu, Re, a lanthanide, and an actinide; or 
	The metal of said metal complex is a radionuclide selected from the group consisting of 47Sc, 55Co, 60Cu, 61Cu, 62Cu, 64Cu, 67Cu, 66Ga, 67Ga, 68Ga, 82Rb, 86Y, 87Y, 90Y, 97Ru, 99mTc, 105Rh,  109Pd, 111In, 117mSn, 149Pm, 149Tb, 153Sm, 177Lu, 186Re, 188Re, 199Au, 201T1, 203Pb, 212Pb, 212Bi, 213Bi, 225Ac, and 227Th--.

ALLOWABLE CLAIMS
The claims are distinguished over the prior art of record because the compounds and uses thereof are neither rendered obvious nor anticipated by the prior art.  The record is clear as to why the claims are free of the prior art of record.  The closest art is Applicant’s own work (US Patent Nos. 11,191,854 and 10,093,741) which was cited in the double patenting rejections and acceptable terminal disclaimers submitted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 16, 2022